Citation Nr: 0107548	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel  

 
INTRODUCTION

The veteran actively served in the military from July 1949 to 
September 1952.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision from the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT
 
1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. Tinnitus and hearing were not shown in service, or for 
many years thereafter, and sensorineural hearing loss was 
not disabling to a compensable degree during the first 
post service year.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may organic disease of 
the nervous system (sensorineural hearing loss) be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.385 (2000). 

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's record of service (Form DD 214) indicates he 
served as a radio mechanic.   

The veteran's July 1949 enlistment examination indicates 
whispered-voice examination results of 15/15 bilaterally.  
Another whispered-voice examination was performed on him 
during active service, which also showed 15/15 ability 
bilaterally, but the date of testing cannot be determined due 
to partial damage of his service medical records.  

In the veteran's September 1952 separation examination, he 
reported no complaints, and specifically indicated he never 
had and did not have (at the time of separation) ear, nose, 
or throat trouble.  Results of whispered-voice examination 
were again 15/15 bilaterally.    

In September 1998, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus.  In his 
written submissions in connection with his claim, he asserts 
current hearing loss and tinnitus as a result of his military 
basic training experience, which required firearm practice 
without the use of hearing protection.  In particular, he 
provided a detailed narrative in his February 1999 notice of 
disagreement in which he relates improperly holding his rifle 
during weapons qualification testing, resulting in a bruised 
right eye and acute hearing loss in the right ear, which 
lasted for several days.      

The veteran provided the RO with the name and address of only 
one civilian medical source, Eugene Hearing & Speech Center.  
In October 1998, the RO requested and received these records, 
which included the results of a December 1984 audiological 
evaluation.  He reported experiencing hearing loss of gradual 
onset and a constant ringing type of tinnitus.  He attributed 
his hearing loss to "working around loud noises in service 
stations."  

Test results from the December 1984 evaluation were 
interpreted as consistent with a moderate high frequency 
(primarily sensorineural) hearing loss for both ears.  
Graphical hearing charts accompanying the medical summary 
were not translated to pure-tone threshold readings used in 
VA regulations.  Speech discrimination demonstrated bilateral 
deficiency, but it is unclear whether test results were based 
on the Maryland CNC standard used in VA regulations.  The 
examining physician provided no opinion as to the etiology of 
the veteran's hearing loss and tinnitus.     

Fifteen years after his first evaluation at the Eugene 
Hearing & Speech Center, the veteran returned for another 
evaluation in December 1999.  Results of testing showed 
evidence of binaural hearing loss.  Again, charts were not 
translated, the Maryland CNC standard was apparently not 
used, and there was no opinion regarding etiology. 

In an October 1998 statement, the veteran's wife reported 
meeting him in 1952, just after he had returned from active 
service in Korea.  She stated he had mentioned ringing in his 
ears "for as long as [she] can remember," and attributes 
the same to firing weapons in boot camp.  

Similarly, a long-time friend of the veteran declared in an 
October 1998 statement that he had known him since 1956, and 
that "his hearing was not the best even then and has gotten 
worst [sic] since then."   

Among the evidentiary materials submitted by the veteran in 
support of his claim was a health article referable to a new 
treatment which could help people who suffer from tinnitus.  
He highlighted a sentence noting that tinnitus was often 
triggered by exposure to loud noise and was accompanied by 
some degree of hearing loss.

Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that he is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of chronicity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).




The Court has held that, to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and postservice development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Analysis

Duty to Assist

The Board notes VA satisfied its duty to assist the veteran.  
After he initiated his claims, the RO explained and provided 
authorization and release forms.  To clarify his claims, the 
RO telephonically contacted him.  The RO sent a development 
letter, rating decision, statement of the case, and 
supplemental statement of the case.  These documents and 
actions specifically notified him of what is required to 
substantiate his claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

The RO obtained the veteran's service records, which included 
his induction examination, in-service treatment entries, and 
discharge records.  There is no indication that any service 
medical records are missing.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In multiple submissions to the RO by the veteran, he only 
indicated treatment in December 1984 at Eugene Hearing & 
Speech Center.  The RO obtained the December 1984 
audiological evaluation necessary to substantiate his claims.  
He also submitted the December 1999 report subsequent to the 
RO rating decision.  Other than those two reports, he did not 
indicate the existence of any relevant evidence.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  
The Board further finds that a remand for a VA examination or 
medical opinion is not warranted because the claims file 
contains evidence sufficient for the Board to make a 
decision.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

The Board is thus satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
the veteran as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

In reaching this determination, the Board has considered that 
the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.  Notwithstanding, the Board 
finds that he is not prejudiced by VA's consideration of his 
claims pursuant to this new legislation.  As set forth above, 
VA has already met all obligations to the veteran under this 
new legislation.  Moreover, he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and he has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Having determined that the duty to 
assist has been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Hickson, supra.

Here, the veteran adequately provided evidence that he is 
suffering from a current disability insofar as the medical 
evidence of record sufficiently establishes recurrent or 
persistent symptoms of hearing loss and tinnitus; however, he 
failed to provide medical evidence of a nexus between these 
disabilities and service.  Essentially, there are no 
documented medical opinions or other competent evidence of 
record linking the veteran's hearing loss and tinnitus to 
service.  Hickson, supra.  

The veteran served in Korea during a period of war.  38 
U.S.C.A § 1110.  Where a veteran is a combat veteran, 
satisfactory lay or other evidence of injury consistent with 
the circumstances of his service must be accepted by the 
Secretary as proof of service incurrence, unless rebutted 
through clear and convincing evidence.  38 U.S.C.A. § 1154; 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. 
Brown 7 Vet. App. 498 (1995).  

In this case, however, the veteran maintained throughout his 
statements to the RO that his hearing loss and tinnitus were 
the result of applying improper form while discharging a 
rifle during basic training, prior to his deployed assignment 
as radio mechanic.  There is no evidence he actually 
experienced combat, and he does not allege he sustained or 
aggravated his injuries after basic training.  Therefore, the 
combat presumptions are inapplicable to his claims. 

While the veteran claims that these conditions are related to 
service, he never stated he was actually examined or treated 
for these conditions in service, and service medical records 
show no evidence of, muchless treatment for hearing loss and 
tinnitus.  His separation examination establishes no 
subjective complaints or objective findings of hearing loss 
or tinnitus.        
The veteran filed his claim over 45 years after discharge.  
This delay in asserting his claim constitutes negative 
evidence that weighs against that belated claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The veteran sought an audiological evaluation over 30 years 
after discharge and waited another 15 years to follow-up with 
another evaluation.  Notably, the examining physician 
included a history of only post-service noise exposure and 
never related the onset of any hearing disorder to service.   

It is well to note that although the veteran more recently 
appears to claim hearing difficulties since noise exposure in 
service, and has submitted lay statements in support in this 
regard, the post service audiology examination report dated 
in 1984, 32 years following service, shows that he himself 
attributed his then hearing problems to a post service 
etiology reported as "working around loud noises in service 
stations."  In addition, there is no evidence that any 
chronic disease such as sensorineural hearing loss was shown 
in service or during an applicable presumption period.  Nor 
is there medical evidence of a relationship between the 
veteran's current sensorineural hearing loss, and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The health article submitted by the veteran, though it does 
not rise to the status of a medical treatise, may be viewed 
in a similar manner with respect to the veteran's intent in 
submitting it.  In this regard, the Board notes that the 
health article generally discussed tinnitus, including its 
symptoms, diagnosis, and new method of treatment.  

Its conclusion that tinnitus can be triggered or caused by 
exposure to loud noise and accompanied by some degree of 
hearing loss is too general and inconclusive to provide a 
link between the veteran's hearing loss and tinnitus and 
service.  Its finding is a general one that lists a cause of 
tinnitus.  The health article, intended by the veteran as 
treatise evidence, must "not simply provide speculative 
generic statements not relevant to the veteran's claim.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998).  
The veteran's own opinions and statements linking his claimed 
conditions to service are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board also notes he 
did not relate such treatment to his physicians, and the 
Board finds this fact more probative.  

The veteran's wife and friend, like the veteran, are lay 
persons who are not competent to make a medical diagnosis or 
render a medical opinion as to etiology of any medical 
disorder.  See Espiritu, supra; Grottveit, supra.  They 
nevertheless provided acceptable lay evidence on the 
occurrence of the veteran's observable symptoms of hearing 
loss and tinnitus, but even when this lay evidence viewed in 
its most favorable light, it provides minimal probative 
value.  

The veteran was discharged in 1952, and he and his wife did 
not marry until the following year.  His friend states he has 
known the veteran since 1956, yet this is four years after 
discharge.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, however, aside from the 
veteran's own contentions, there is simply no competent 
medical evidence that these disabilities may be associated 
with service.  Rather, the evidence shows negative findings 
on discharge, a veteran's statement attributing his 
impairments to post-service noise exposure, and examining 
physicians who never linked the veteran's hearing loss and 
tinnitus to service noise exposure. 

Therefore, after a careful review of the evidence of record, 
the Board is of the opinion that a preponderance of the 
evidence is against the veteran's claims for service 
connection.  Gilbert, supra; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

